Citation Nr: 0935597	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
postoperative residuals of a meniscectomy of the right knee, 
evaluated as noncompensable prior to February 14, 1976, and 
10 percent disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic arthritis of the right knee, with 
limitation of motion on flexion.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic arthritis of the right knee, with 
limitation of motion on extension.

4.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling prior to October 4, 2004, and 70 percent 
thereafter.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

Service connection for a right knee disability was initially 
denied by the RO in an April 1972 rating action.  The Veteran 
submitted a letter the following month which was not 
construed at that time to be a notice of disagreement, and no 
action was taken at that time.  The RO then granted service 
connection for postoperative residuals of a right knee 
meniscectomy in an August 1978 rating decision.  A 
noncompensable evaluation was assigned, effective March 1978.  
A June 1979 rating action assigned a 10 percent evaluation 
for the residuals of a meniscectomy, effective March 1978.  
In a November 2001 rating decision, the RO granted service 
connection for post-traumatic arthritis of the right knee, 
and assigned a separate 10 percent evaluation for this 
disability, effective September 15, 2000, the date of the 
Veteran's claim for an increased rating for his right knee 
disability.  

By rating action dated February 2004, the RO determined that 
the correspondence received from the Veteran in May 1972 
essentially requested reconsideration of its April 1972 
determination, but that no action was taken on it.  Thus, the 
RO assigned March 30, 1972 as the effective date for the 
award of service connection for postoperative residuals of a 
meniscectomy of the right knee, with a noncompensable 
evaluation in effect through February 13, 1976, and a 10 
percent rating effective February 14, 1976.  In addition, the 
February 2004 rating decision granted service connection for 
PTSD, and assigned a 30 percent evaluation, effective 
September 15, 2000.  

The RO denied the Veteran's claim for a total rating based on 
individual unemployability in a September 2004 rating action.  
In a February 2005 rating decision, the RO granted a separate 
rating for post-traumatic arthritis of the right knee with 
limitation of motion on extension, effective May 7, 2004.  

In a September 2007 rating action, the RO assigned a 70 
percent evaluation for PTSD, effective October 4, 2004.

This case has been before the Board in June 2006 and again in 
May 2008 and was remanded on each occasion for additional 
development of the record, or to ensure due process.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to February 14, 1976, the residuals of a 
meniscectomy were manifested by complaints of swelling and 
giving way but no objective findings of limitation of motion 
or instability.  

2.  From February 14, 1976, the residuals of the Veteran's 
meniscectomy are not productive of more than slight 
impairment.

3.  From May 7, 2004 through December 11, 2006, extension of 
the right knee was limited to no more than 10 degrees.  

4.  The December 12, 2006 VA examination demonstrated that 
extension was limited to 15 degrees.

5.  Right knee flexion is limited to, at worst, 70 degrees.

6.  Prior to October 4, 2004, the Veteran's PTSD was 
manifested by symptoms such as depression and sleep 
difficulties, but his thinking was logical, there was no 
thought disorder and his concentration and attention were 
adequate; there was no evidence of panic attacks, impaired 
judgment, flat affect, or impaired memory. 

7.  From October 4, 2004, the Veteran's PTSD is manifested by 
complaints of nightmares and a short temper, but there is no 
clinical evidence of hallucinations, delusions, or 
disorientation, nor is he a danger to himself or others.  

8.  The Veteran has work experience as a funeral director, 
and last worked in September 2000.  He completed two years of 
college.

9.  The Veteran's combined evaluation was 40 percent from 
September 15, 2000, 50 percent from May 7, 2004 and 80 
percent from October 4, 2004.  

10.  As of October 4, 2004, the Veteran's service-connected 
disabilities prevent him from engaging in employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
postoperative residuals of a right knee meniscectomy, prior 
to February 14, 1976 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5257, 
5259 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent from February 14, 1976 for postoperative residuals of 
a right knee meniscectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
4.118, Diagnostic Codes 5257, 5259 (2008), 7803, 7804, 7805 
(effective prior to, and after August 30, 2002).

3.  The criteria for an initial evaluation in excess of 10 
percent prior to December 12, 2006 for arthritis of the right 
knee with limitation of extension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2008).

4.  The criteria for an initial evaluation of 20 percent for 
arthritis of the right knee with limitation of extension have 
been met, effective December 12, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5261 (2008).

5.  The criteria for an initial evaluation in excess of 10 
percent for post-traumatic arthritis of the right knee with 
limitation of flexion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (2008).

6.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to October 4, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

7.  The criteria for an initial evaluation in excess of 70 
percent for PTSD from October 4, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

8.  As of October 4, 2004, a total rating based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in letters dated in April 2001, March 2002, and 
June 2006, the Veteran was provided with notice regarding 
what information and evidence is needed to substantiate his 
claims as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The June 2006 letter advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  The letter also advised the Veteran to 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  The letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
worsening has on his employment.  The notice also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 
(Fed. Cir., Sep. 4, 2009) (VCAA notice in a claim for 
increase need not be veteran specific and need not include 
reference to impact on daily life or rating criteria).  The 
case was readjudicated in September 2007.

With respect to the arthritis issues and PTSD, this case 
arises from the initial awards of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's statements, private and VA medical records, lay 
statements, records from the Social Security Administration, 
and the reports of VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


	I.  Increased ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   In 
addition, where the appellant has expressed dissatisfaction 
with the assignment of an initial rating following an initial 
award of service connection for that disability, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

        A.  Right knee disabilities 

A 10 percent evaluation may be assigned for removal of the 
semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 5 degrees, a noncompensable will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The initial question is whether a compensable rating is 
warranted for postoperative residuals of a meniscectomy of 
the right knee, prior to February 14, 1976.  As an initial 
matter, the Board notes that the Veteran actually did not 
undergo a meniscectomy until April 1976.  Thus, the condition 
was not postoperative for purposes of evaluating the 
condition for the period prior to February 14, 1976. 

Turning to the evidence, VA outpatient treatment records 
disclose that the Veteran was seen on at least four occasions 
in 1972.  In a treatment note dated July or September 1972 
(the date is unclear in the report), the Veteran related that 
since his in-service injury, his right knee had been weak and 
painful and that it became swollen at times.  An examination 
revealed some swelling of the soft tissue around the knee.  
There was no acute tenderness.  Movement of the leg was not 
limited.  The impression was contusion of the knee.  The 
Veteran was referred to the orthopedic clinic and reported 
that his right knee still swells and locks.  An examination 
revealed slight swelling of the knee.  There was no 
tenderness or instability.  McMurray's test was negative.  An 
arthrogram was negative, and the Veteran was given exercises.  
In November, he stated that the knee had given way one time 
in the previous month.  

The Veteran was admitted to a private hospital on February 
14, 1976 for a locked right knee.  He was placed in traction.  
An examination was within normal limits.  X-rays of the right 
knee were normal.  The hospital course shows that he was 
gradually straightening the leg under traction until February 
16, 1976, when he was able to straighten it out.  He was made 
ambulatory.  He was not given medication, but was taught 
quadriceps exercise.  The diagnoses were internal derangement 
of the right knee and partial tear of the medial meniscus.  

Prior to February 14, 1976, the only positive findings 
pertaining to the right knee were when the Veteran was seen 
by the VA in 1972.  Slight swelling was noted on two 
occasions, and the Veteran reported giving way of the knee in 
November 1972.  However, there was no limitation of motion or 
tenderness of the knee.  The evaluation at the orthopedic 
clinic revealed no instability.  

The Board concludes that the clinical findings summarized 
above are of greater probative value than the Veteran's 
allegations regarding the severity of his right knee 
disability.  The Board finds, therefore, that an initial 
compensable evaluation for residuals of a right knee injury 
for the period prior to February 14, 1976 is not warranted.  

As noted above, a 10 percent rating was assigned for the 
right knee disability effective February 14, 1976.  This was 
the date the Veteran was admitted to a private hospital for a 
locked right knee.  The Veteran underwent a right knee 
meniscectomy in April 1976.  A temporary total evaluation was 
assigned from April 7, 1976 to June 1, 1976, with a return to 
the 10 percent evaluation.  The 10 percent schedular 
evaluation has remained in effect for the postoperative 
residuals since that time.  

The issue the Board will now address is whether a higher 
rating is warranted from February 14, 1976.  For much of this 
period there is no medical evidence on which to evaluate the 
right knee disability.  In this regard, the Board notes that 
the letter sent to the Veteran by the VA in June 2006 
requested that he furnish medical evidence from hospitals, 
clinics and private physicians of treatment for his right 
knee since his discharge from service.  He has not, however, 
provided any medical evidence reflecting treatment for his 
right knee from 1979 to 2000.

The Veteran was hospitalized for a locked knee in February 
1976, but such resolved after two days of treatment.  He 
underwent a right knee meniscectomy in April 1976.  A 
Workmen's Compensation examination in May 1977 revealed that 
flexion and extension were normal.  Slight laxity was 
reported.  

The Veteran was afforded a VA examination of the right knee 
in July 1978.  It was reported that the surgical scar was 
non-tender and non-adherent.  There was no effusion.  Flexion 
and extension were normal, and knee bending was painless.  
There was no crepitus or instability.  There was no atrophy 
of the thigh or leg muscles, and there was no tenderness of 
the right patella.  

On VA examination in May 1979, the Veteran asserted that he 
had right knee pain with activity or weather changes.  An 
examination disclosed a healed, slightly tender medial scar.  
Flexion was to 130 degrees, and extension was to 0 degrees.  
The knee was stable, and there was no effusion.  The calves, 
knees and thighs were equal in circumference.  An X-ray study 
of the right knee revealed moderate narrowing with minimal 
spurring.  The diagnosis was postoperative residuals of a 
right knee meniscectomy.

The next medical evidence addressing the right knee 
disability is an April 2000 VA outpatient treatment report.  
At that time, the Veteran complained of right knee pain of 
one year's duration.  An examination revealed no swelling, 
erythema or warmth.  There was full range of motion.  It was 
indicated the following month that the Veteran was missing 
five degrees of full flexion.  He had normal extension.  
There was no effusion.  Lachman's and Drawer's signs were 
normal.  The Veteran had medial joint line tenderness.  The 
knee was stable to varus/valgus testing in November 2000.  
Lachman's test was negative, but there was crepitus.  

The Veteran was afforded a VA examination of the joints in 
November 2000.  He related that he had noted some improvement 
early on following the meniscectomy, but his symptoms had 
increased over the years and he had been seen by the VA the 
previous year.  On examination, there was tenderness to 
palpation over the right knee at the medial infrapatellar 
area.  Range of motion was from -5 degrees to 115 degrees.  
Thigh circumferences were symmetrical.  McMurray's sign was 
negative.  Anterior drawer and Lachman's signs were mildly 
positive.  The diagnosis was internal derangement of the 
right knee, status post meniscectomy with post-traumatic 
arthropathy.

In a March 2001 statement, a private physician related that 
he had examined the Veteran the previous month for unrelated 
complaints.  An examination of the right knee revealed no 
swelling, tenderness, deformity or effusion.  There was full 
and painless range of motion.  No instability was noted.

On VA psychiatric examination in June 2001, the Veteran 
reported that the meniscectomy in "1980" alleviated the 
stiffness and locking of the joint he had experienced since 
the in-service injury.  

A VA scars examination was conducted in April 2002.  There 
was an 8.0 cm linear scar secondary to the right knee 
surgery.  There was no tenderness, adherence, ulceration or 
breakdown of skin.  The texture was normal, and there was no 
underlying tissue loss.  No inflammation, edema or keloid 
formation was present.  The scar was slightly hyperpigmented.  
The scar was not disfiguring, and it did not result in any 
limitation of function.  

On VA examination of the joints in April 2002, the Veteran 
asserted that he experienced right knee pain after walking 1/2 
a mile.  He also reported clicking and episodes of swelling.  
He denied locking or giving way.  He said the pain was 
intermittent, 7-8/10.  He also claimed he occasionally used a 
knee sleeve and medication.  An examination revealed no 
swelling, effusion or erythema.  There was significant 
atrophy of the quadriceps and vastus medialis obliquis of the 
right lower extremity.  There was a well-healed scar.  No 
gross instability was noted.  The Veteran lacked 5 degrees of 
extension and flexion was to 105 degrees.  Anterior drawer, 
Lachman's and McMurray's tests were negative.  The diagnosis 
was moderately advanced degenerative joint disease of the 
right knee in the medial and patellofemoral compartments.

The Veteran was again examined by the VA in June 2003.  He 
reported right knee pain and swelling.  He claimed that he 
had been told by orthopedic surgeons at the VA that he might 
be a candidate for arthroscopic debridement of the knee joint 
and, on failure of improvement following that procedure, a 
total knee replacement as the pain became more severe.  An 
examination showed that measurements were symmetrical, except 
that the right knee was one inch greater in circumference at 
the patellar level.  McMurray's, anterior/posterior drawer 
and Lachman's tests were negative.  The collateral ligaments 
were intact on stress test.  The Veteran had an obvious genu 
varum deformity with bowing of the legs that had nothing to 
do with his injury.  There was no palpable effusion.  The 
Veteran described pain on attempted motion beyond 120 degrees 
of flexion from 0 degrees of straight leg, and would not 
allow the examiner to move more than 120 involving aggravated 
pain.  Palpation of the medial and lateral joints did not 
produce significant pain.  The patellofemoral grinding test 
was positive for chondromalacia and degenerative disease, but 
was not severely painful on palpation.  The examiner reviewed 
X-rays and magnetic resonance imaging of the right knee done 
by the VA earlier that year.  The diagnoses were advanced 
degenerative disease of the right knee joint with 
obliteration of the medial joint compartment, and loss of the 
medial meniscus in the form of macerations.  

A VA examination of the joints was conducted in May 2004.  
The Veteran complained of intermittent right knee pain and 
stiffness.  He also reported a history of giving way with 
going down stairs, more than up stairs.  He stated he used a 
soft brace and that he elevated the leg.  An examination 
demonstrated mild edema, effusion and crepitation.  Active 
range of motion was from 10 to 90 degrees, and passive range 
of motion was from 5 to 120 degrees, with pain at the end of 
flexion.  The Veteran could not bend more than that secondary 
to pain.  On repetition of movement of the knee, the Veteran 
developed more pain, and fatigue, weakness and lack of 
endurance.  There was no mediolateral instability.  Anterior 
drawer, Lachman's, McMurray and Apley tests were positive.  
Posterior drawer test was negative.  The diagnoses were post-
traumatic degenerative arthritis of the right knee, medial 
meniscus injury and chronic anterior cruciate ligament tear.  
The examiner commented that the Veteran was ambulating with a 
brace without any assistive device, but that he had problems 
with prolonged walking, sitting for long periods of time or 
lifting.  

VA outpatient treatment records show that when the Veteran 
was seen in July 2004, there was mild effusion of the right 
knee.  Range of motion was from 10 to 100 degrees.  Sensation 
was intact.  The Veteran denied instability when he was seen 
in October 2005.  Range of motion was from -10 to 120 
degrees.  Anterior and posterior drawer, Lachman's and 
McMurray's tests were all negative.  In December 2005, he 
reported that he took Advil occasionally when swelling or 
pain developed.  An examination revealed mild effusion, and 
crepitus on palpation.  Range of motion was from 0 to 90 
degrees.  Anterior and posterior drawer, Lachman's and 
McMurray's tests were all negative.  It was indicated that 
the Veteran realized he would need a total knee arthroplasty 
in the future, but that he was doing well enough with 
conservative treatment.  In June 2006, the Veteran stated 
that his pain was slightly worsening.  The knee was stable to 
varus/valgus testing.  Range of motion was from 10 to 130 
degrees.  Minimal effusion was noted.  

In July 2006 statement, the Veteran's former spouse wrote 
that the Veteran always had to be careful about his knee.

The Veteran was again afforded a VA examination of the joints 
on December 12, 2006.  It was noted that he did not use the 
brace that had been given to him, and that he only 
occasionally took Advil or Motrin.  He maintained that he was 
not receiving any particular treatment for the right knee.  
He stated that his pain level was from 
6-10.  He reported a history of weakness, giving out, 
stiffness and occasional swelling.  He denied any locking.  
An examination revealed a 9 cm scar, which was described as 
being non-tender.  There was deformity of the knee on account 
of arthritis with pain palpable around the medial joint line 
on palpation.  There was 15 degrees extension lag with fixed 
flexion deformity.  Range of motion was from 15 to 70 
degrees, and the Veteran could maximize at 120 degrees with 
severe pain.  The knee joint was stable on stress test for 
the collateral ligaments.  Anterior and posterior drawer 
tests were negative.  The Veteran started to have severe pain 
with repetitive motion.  The motion decreased to 70 degrees 
on repetitive motion of flexion.  The examiner stated that 
the Veteran was observed walking 40 feet away to the 
examination room from the waiting room and back, and he 
walked with a mildly antalgic gait.  The diagnosis was 
advanced degenerative disease osteoarthritis of all 
compartments of the right knee with genu varum deformity and 
flexion contracture.  

The medical reports of record from 1977 to 1979 fail to 
demonstrate that the Veteran had more than minimal limitation 
of motion of the right knee.  In this regard, the Board 
points out that the May 1979 VA examination revealed that 
range of motion of the right knee was from 0 to 130 degrees.  
The July 1978 and May 1979 VA examinations showed that the 
knee was stable.  The surgical scar was noted to be slightly 
tender on the May 1979 VA examination.  These findings, 
however, support no more than the 10 percent evaluation that 
was assigned.  With respect to the scar, the Board finds that 
a separate rating is not warranted for that period as the 
scar was described an nontender prior to that examination, 
and only slightly tender during the examination.  To warrant 
a compensable evaluation under the rating criteria in effect 
at that time, the scar would need to be both tender and 
painful.  A description of the scar as being only slightly 
tender does not more nearly approximate such criteria.  
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (1977).  
Thereafter, the scar has been described as nontender and well 
healed.  On the VA examination of the scars in April 2002, 
there was no tenderness, adherence, or ulceration.  It is 
significant to point out that the scar did not result in any 
functional limitation.  The Board notes that the most recent 
VA examination, conducted in December 2006, also revealed 
that the scar was non-tender.  Thus, a higher or separate 
rating under 38 C.F.R. § 4.118 (2002 or 2008) is not 
warranted.

As noted above, there is no medical evidence documenting the 
condition of the Veteran's right knee disability from the May 
1979 VA examination until he was seen at a VA outpatient 
treatment clinic in April 2000.  While he complained of right 
knee pain at that time, the examination revealed no swelling, 
erythema or warmth, and the Veteran had full range of motion.  

The evidence supporting the Veteran's claim for a rating in 
excess of 10 percent for postoperative residuals of a right 
knee meniscectomy, from February 14, 1976 includes his 
statements.  The fact remains, however, that under the 
criteria set forth above, there is no basis on which a higher 
rating may be assigned.  The medical reports summarized above 
note only a two day period of locking with no subsequent 
evidence of such, nor evidence of instability of the knee.  
In addition, the right knee joint was stable on stress test 
for the collateral ligaments during the most recent 
examination.  

In sum, the Board concludes that the medical findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the severity of the residuals of a 
right knee meniscectomy.  There is no clinical evidence 
demonstrating that such residuals are productive of more than 
slight impairment.  The Board finds that the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 10 percent, from February 14, 1976, for 
postoperative residuals a right knee meniscectomy.

The Veteran also asserts that a higher initial rating is 
warranted for post-traumatic arthritis of the right knee, 
which was established effective September 15, 2000.  In this 
regard, the Board notes that the VA examinations and 
outpatient treatment reports show that flexion has ranged 
anywhere from 70 to 120 degrees.  Thus, under Diagnostic Code 
5260, there is no basis for rating in excess of 10 percent.  

With respect to the claim for a higher initial rating for 
arthritis of the right knee with limitation of extension, the 
Board observes that VA examination and outpatient treatment 
records from May 7, 2004 to June 2006 reveal that extension 
was reported as -10 degrees to 10 degrees.  These findings 
are compatible with a 10 percent evaluation under Diagnostic 
Code 5261.  It is significant to point out, however, that 
extension was only to 15 degrees at the time of the VA 
examination conducted on December 12, 2006.  This corresponds 
to a 20 percent evaluation, but no higher.  In order to 
assign a 30 percent rating, the record must show that 
extension is limited to 20 degrees.  No such evidence is of 
record.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for the arthritis 
disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
and DeLuca v. Brown, 8, Vet. App. 202 (1995).  However, the 
Board points out while flexion is limited, it is not to a 
compensable degree, and thus, the 10 percent rating for this 
disability is predicated on the pain on motion that has been 
demonstrated.  Even considering the Veteran's complaints of 
pain, the evidence does not reflect that flexion is limited 
to a degree that results in an evaluation greater than the 10 
percent currently assigned.  Accordingly, the 10 percent 
rating currently assigned for post-traumatic arthritis of the 
right knee with limitation on flexion adequately addresses 
the subjective complaints and the objective findings 
regarding this disability.  Similarly, there is no indication 
in the record that any pain on motion has impacted extension 
of the right knee to a degree greater than 10 degrees prior 
to December 12, 2006 or to greater than 15 degrees 
thereafter.  Deluca, 8 Vet. App. 202.  Thus, the evaluations 
assigned for arthritis with limitation of extension 
adequately address both the objective findings and subjective 
complaints. 

        B.  PTSD 

Pursuant to 38 C.F.R. § 4.130, the Veteran's PTSD is 
evaluated under Diagnostic Code 9411, which provides that a 
100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evidence is warranted if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), 
page 32].  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or where there 
is major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  See DSM-IV; see 
also 38 C.F.R. §§ 4.125, 4.126 (2008).  While the Rating 
Schedule does indicate that the rating agency must be 
familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. 
§ 4.130 (2008).  

The initial question is whether a rating in excess of 30 is 
warranted for PTSD, prior to October 4, 2004.  The evidence 
supporting the Veteran's claim includes his statements and 
some of the medical evidence of record.  

The Veteran was admitted to a VA hospital in from February 4 
to February 8, 2002 for suicidal thinking.  He stated that he 
had suffered from nightmares and flashbacks since Vietnam.  
He related that his depression had become worse in the 
previous month, with sleeping difficulties, poor appetite, 
poor concentration, and thoughts of self-harm.  It was 
indicated that his wife had stopped him when he was exposed 
to car exhaust.  He denied any further attempts, but said 
that he had been having thoughts since then.  He reported 
hearing voices of people from Vietnam, but denied delusional 
thinking.  An examination revealed that his mood was 
depressed and his affect constricted.  The diagnoses were 
major depressive disorder, possibly recurrent, alcohol abuse, 
rule out dependence and history of PTSD.  The GAF score on 
admission was 30, and was 50 to 60 on discharge.  

During a VA psychiatric examination in May 2004, the Veteran 
related that he occasionally checked the locks on his doors 
more than once when he went to bed.  

The evidence against the Veteran's claim for a rating in 
excess of 30 percent prior to October 4, 2004, includes the 
medical evidence of record.  In this regard, outpatient 
treatment reports in February 2002 noted that he responded 
extremely well to hospitalization, with no suicidal ideation 
or depression when discharged.  The June 2001 VA psychiatric 
examination showed that the Veteran was neatly dressed, 
alert, and that his thinking was logical and goal-oriented.  
There was no underlying 
thought disorder.  He denied hallucinations or delusions, and 
his short-term 
recall was intact.  He denied suicidal or homicidal ideation.  
His attention and concentration were adequate.  The GAF score 
was 66.  Similar findings were recorded on VA psychiatric 
examinations conducted in June 2003 and May 2004.  It was 
specifically indicated on each examination that the Veteran 
denied panic attacks.  His personal hygiene was maintained.  
There was no indication of impaired thinking.  A GAF score of 
60 was assigned on the June 2003 VA examination, and 63 on 
the more recent examination.  

The Board notes that the 70 percent evaluation was assigned 
on the basis of an October 4, 2004 VA medical record.  At 
that time, the Veteran indicated that he was all stressed out 
because his divorce settlement was being finalized later that 
week.  He was noted to be anxious, and his thought content 
was positive for ideas of reference and obsessions.  It was 
also indicated that he had intrusive thoughts.  The 
diagnostic impression was PTSD, and the GAF score was 51.  

The evidence supporting the Veteran's claim for a rating in 
excess of 70 percent from October 4, 2004, includes his 
statements and letters from his former wife, his children and 
friends, and a statement from a physician.  One person who 
has known the Veteran since 1965 stated that he jumped at 
loud noises.  His daughter referred to mood swings, and 
stated that he could flip out over the simplest things.  His 
son related that being out of work had affected him greatly.  
His former wife described how he had become physically 
abusive towards her.  

In October 2004, a VA physician completed a form provided by 
a service organization.  He indicated that he was the 
Veteran's primary care provider for his psychiatric 
disability.  The criteria under Diagnostic Code 9411 were 
listed on this form, and the examiner checked that the 
Veteran met those for a 50 percent evaluation.  He added that 
the Veteran was unemployable due to PTSD.  

A VA outpatient treatment report of February 2005 discloses 
that the Veteran was restless, had initial insomnia and ideas 
of reference.  In April 2005, he reported he had flashbacks, 
and it was indicated that he was hopeless and helpless.  
Additional VA outpatient treatment records show that his 
thought content was positive for PTSD symptoms.  The GAF 
scores ranged from 45 to 48.  The Veteran stated on the 
December 2006 VA psychiatric examination that he had 
occasional nightmares, and that he angered easily.  He 
asserted that it was difficult for him to socialize because 
of anxiety and irritability.  

The evidence against the Veteran's claim includes the medical 
findings of record.  The Board points out that VA outpatient 
treatment records dated in 2005 show that the Veteran's 
grooming and hygiene were generally good, as were his 
attention and concentration.  His thought processes were 
normal.  

Although he reported difficulty with personal relationships 
at the time of the December 2006 VA psychiatric examination, 
the Veteran indicated that his daughter was living with him, 
and he described their relationship as stable and loving.  He 
also related that he was in a romantic relationship for about 
four years.  The mental status evaluation revealed that the 
Veteran's mood was anxious and he was mildly depressed.  
These symptoms clearly do not support a higher rating.  He 
was alert and oriented.  In addition, he denied suicidal or 
homicidal ideation, and there was no impairment in his 
thought process.  His thinking was logical, without evidence 
of a formal thought disorder.  He denied hallucinations and 
delusions, and his memory was grossly intact.  He did not 
have any panic attacks.  The diagnoses were PTSD, and 
dysthymic disorder (representing a continuation of the 
previously diagnosed major depressive disorder) and alcohol 
abuse, in substantial remission.  The GAF score was 59.  The 
examiner noted that the Veteran reported mild to moderate 
symptoms of PTSD, present without remission, on a daily or 
weekly basis, since his last examination.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his PTSD.  The Board acknowledges 
that statement of the VA physician on October 4, 2004 
suggesting that the Veteran met the criteria for a 50 percent 
evaluation and was unemployable.  This form did not provide 
any specific clinical findings pertaining to the Veteran.  
The clinical findings on the treatment records and 
examination reports provided better evidence than the simple 
conclusion set forth on the form.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claims for an initial rating in excess of 30 percent for 
PTSD prior to October 4, 2004, or for a rating in excess of 
70 percent from October 4, 2004.


	II.  Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  In determining whether an 
appellant is entitled to a TDIU rating, neither appellant's 
non-service-connected disabilities nor advancing age may be 
considered.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disability, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, prior to October 
4, 2004, the Veteran did not meet the schedular standards 
under 38 C.F.R. § 4.16(a), and there is no competent evidence 
that he is unemployable due solely to his service-connected 
disabilities.  

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.  

The record discloses that the Veteran completed two years of 
college and that he worked as a funeral director for 25 
years.  He last worked in September 2000.

As noted above, service connection is in effect for PTSD, 
evaluated as 30 percent disabling from September 15, 2000, 
through October 3, 2004, and 70 percent disabling, effective 
October 4, 2004; postoperative residuals of a meniscectomy of 
the right knee, evaluated as 10 percent disabling; arthritis 
of the right knee with limitation of extension, evaluated as 
10 percent disabling from May 7, 2004, and 20 percent 
disabling effective December 12, 2006; and for post-traumatic 
arthritis of the right knee, with limitation of flexion, 
evaluated as 10 percent disabling.  The combined schedular 
evaluation was 40 percent from September 15, 2000, 50 percent 
from May 7, 2004, and 80 percent beginning October 4, 2004.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  On VA 
general medical examination in May 2004, the Veteran asserted 
that his PTSD had affected his job.  He claimed that in his 
last year working, he was getting angry at his co-workers and 
that he had problems getting along with people.  

Following the May 2004 VA psychiatric examination, the 
examiner stated that it was possible that a job requiring 
multiple tasking or one that involved high levels of anxiety 
and tension would be difficult for the Veteran.  

As noted above, in October 2004, the Veteran's treating 
psychiatrist at the VA completed a form furnished by a 
service organization.  The physician concluded that the 
Veteran had PTSD and that he was unable to work any more 
because of it.  On the December 2006 VA psychiatric 
examination, the Veteran acknowledged that his retirement 
from the job he had held for many years was not due to 
psychiatric symptoms.  He stated, however, that he now 
becomes overwhelmed by stress and pressure, and doubted that 
he would be able to work again, even if he were physically 
able to do so.  As an example of his stress, he mentioned his 
anxiety about coming to the examination, his need to make 
list of things to do, and his recent worry about having 
family members over to watch a football game.  

The Veteran was afforded a psychiatric examination by the VA 
in December 2006.  The examiner noted that the Veteran now 
felt that he would be overly anxious and have difficulty 
concentrating if he had sedentary or physical employment in 
which he felt stressed or pressured.  The Veteran also 
indicated that he had enjoyed handling multiple tasks when he 
was working, but that he had noticed since his retirement 
that he became concerned and nervous about routine pressures, 
and he doubted that he would be able to handle his old job.

The evidence against the Veteran's claim includes the medical 
findings of record.  In May 2004, the Veteran's former 
employer wrote that the Veteran had left that job because of 
an injury to his back.  

During the VA psychiatric examination in May 2004, the 
Veteran asserted that he felt his concentration was poorer 
than at the time of the previous VA examination.  He said he 
was concerned that he would be forgetful if he went back to 
work as a funeral director.  He did not otherwise attribute 
his current lack of employment to mental or emotional 
problems.  The examiner commented that the Veteran reported 
competent pursuit of leisure activities (coin collecting, car 
club attendance, maintenance of his car and trips out of 
state and the country), as well as the performance of 
activities of daily living.  Social Security Administration 
records reveal that the Veteran is disabled due to a back 
condition, and that he reported having no problems at work.

When examined by the VA in December 2006, the Veteran stated 
that he continued to drive, do light cleaning (when his back 
and knee pain allowed it), follow stocks on the internet and 
work on his coin collection.  While the examiner commented 
that the Veteran's anxiety, irritability and impaired 
concentration would at least as likely as not make employment 
involving time pressures very problematic.  He added, 
however, that since the Veteran had not engaged in any 
structured activity since his disability retirement, it was 
impossible to state, without resorting to speculation, 
whether the Veteran's psychiatric symptoms would preclude all 
employment.  

The issue in this case is whether the Veteran is capable of 
performing the acts required by employment.  Prior to October 
4, 2004, he did not meet the requirements under 38 C.F.R. 
§ 4.16(a) and at that time, his service-connected 
disabilities are not shown to be so severe as to preclude all 
forms of gainful employment such that consideration of extra 
schedular entitlement to a total rating based on 
unemployability is necessary.  Indeed, his unemployability at 
that time was shown to be directly related to a nonservice 
connected back disability.  The Board emphasizes that there 
is no competent medical opinion of record demonstrating that 
prior to October 4, 2004, the Veteran is unemployable solely 
due to his service-connected disabilities.  

As of October 4, 2004, the Veteran's treating psychiatrist 
provided a conclusory opinion that the Veteran is 
unemployable due to PTSD.  The Board notes that the 
subsequent VA examination in December 2006 noted that because 
the Veteran 
had not been working, it would be mere speculation to 
determine whether the psychiatric symptoms he reports would 
preclude all employment.  The examiner did note, however, 
that the Veteran's anxiety, irritability and impaired 
concentration would at least as likely as not make employment 
involving time pressures very problematic.  

The Board notes that the Veteran worked in the same field for 
25 years, has significant psychiatric symptoms and suffers 
from a right knee disability which impacts his ability to 
stand and walk.  

The determination as to whether the requirements for 
entitlement to a benefit are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2008).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each such issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2008).  

In this matter, the Board is of the opinion that this point 
has been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied, and entitlement to a total disability 
rating based on unemployability is granted effective October 
4, 2004, the date he first meets the requirements of 
38 C.F.R. § 4.16(a).  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).


        III.  Additional Considerations

The Board has also considered whether the Veteran's service-
connected disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology with respect to his right knee and PTSD, and 
provide for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.




	(CONTINUED ON NEXT PAGE)





ORDER

An initial compensable evaluation for residuals of a right 
knee injury, prior to February 14, 1976, is denied.

An initial evaluation in excess of 10 percent for 
postoperative residuals of a right knee meniscectomy, from 
February 14, 1976, is denied.

An initial evaluation in excess of 10 percent for post-
traumatic arthritis of the right knee, with limitation of 
flexion is denied.

An initial evaluation in excess of 10 percent for arthritis 
of the right knee, with limitation of extension, prior to 
December 12, 2006, is denied.

An initial evaluation of 20 percent for arthritis of the 
right knee, with limitation of extension, from December 12, 
2006, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

An initial evaluation in excess of 30 percent for PTSD, prior 
to October 4, 2004, is denied.

An initial evaluation in excess of 70 percent for PTSD, 
beginning October 4, 2004, is denied.

A total rating based on individual unemployability due to 
service-connected disability is granted from October 4, 2004, 
subject to the regulations applicable to the payment of 
monetary benefits.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


